Citation Nr: 0921387	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right knee disability for the period prior to October 19, 
2006. 

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disability for the period since December 1, 2006.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 
1988.  

This matter is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
As a procedural matter, while the claim was on appeal, the 
Veteran underwent anterior cruciate ligament (ACL) 
reconstructive surgery in April 2006 and again in October 
2006.  A 100 percent temporary total disability rating was 
granted for the period from October 19, 2006, to November 30, 
2006.  He asserts that he is entitled to a higher rating for 
the entire time on appeal.  As such, the issues are styled an 
entitlement to higher ratings for the periods before and 
after the temporary total rating.


FINDINGS OF FACT

1.  Prior to October 19, 2006, the Veteran's right knee 
disability was manifested by subjective complaints of chronic 
knee pain; objective findings included limitation of motion 
and an ACL tear.  Ankylosis, extension limited to 30 degrees, 
and nonunion of the tibia and fibula were not shown. 

2.  Since December 1, 2006, the Veteran's right knee 
disability has been manifested by subjective complaints of 
on-going pain, stiffness, instability, and swelling; 
objective findings include limitation of motion, weakness, 
lack of endurance, and degenerative joint disease. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
period prior to October 19, 2006, for a right knee 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5261, 5262 
(2008). 

2.  The criteria for a rating in excess of 30 percent for the 
period since December 1, 2006, for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 
5003, 5256, 5257, 5261, 5262 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, the Veteran underwent VA 
examinations in October 2006 and August 2007.  As an initial 
matter, the Board finds that the VA examinations are adequate 
for rating purposes.  

Specifically, the examiners obtained a history from the 
Veteran, conducted thorough examinations, reviewed diagnostic 
studies, and reviewed outpatient treatment records.  Although 
it is not clear whether the October 2006 VA examiner had the 
claims file for review, the August 2007 examiner indicted 
that the claims file had been reviewed.  Moreover, there is 
no indication that the examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant facts.  Therefore, the Board can proceed to 
adjudicate the claim now on appeal.

The Veteran is rated at 30 percent disabling under DC 5262 
(malunion of the tibia and fibula).  The Board will also 
consider DCs 5256 (ankylosis) and 5261 (limitation of 
flexion).  A higher rating for a right knee disability is 
warranted when the evidence shows the following:

*	ankylosis in flexion between 10 and 
20 degrees (DC 5256);
*	extension limited to 30 degrees (DC 
5261); or
*	nonunion of tibia and fibula with 
loose motion requiring brace (DC 
5262), all at 40 percent. 

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 30 percent is not warranted 
for the periods prior to October 19, 2006, or since December 
1, 2006.  

Period Prior to October 19, 2006

First, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  The evidence reflects that the 
Veteran demonstrated a certain movement of the knee joint 
prior to October 2006.  Of note, anatomically normal range of 
motion of the knee is from 0 to 140 degrees.

In this case, the clinical records noted ranges of motion 
from 0 to 120 degrees in December 2005, 3 to 115 degrees in 
February 2006, 3 to 130 degrees in March 2006, 10 to 80 
degrees in April 2006 (immediate post-op period), 3 to 125 
degrees in May 2006, 2 to 120 degrees in June 2006, and 3 to 
120 degrees in September 2006.  As ankylosis was not shown, 
as evidenced by the level of movement in the knee, a higher 
rating is not warranted under DC 5256.  

Similarly, based on these reported ranges of motion, a higher 
rating is not warranted for limitation of extension.  As 
noted above, a higher rating requires extension limited to 30 
degrees.  In this case, even at its most limiting, extension 
was consistently well above the 30 degree threshold (120, 
115, 130, 80, 125, 120, and 120 degrees).  Therefore, the 
evidence does not support a higher rating for limitation of 
extension prior to October 2006.

The Board has also considered whether the Veteran is entitled 
to a higher rating prior to October 19, 2006, based on the 
functional equivalent of limitation of motion.  From January 
to September 2006, he reported on-going knee pain and 
feelings of instability.  In an May 2006 treatment record, he 
indicated that he did not have to fill his prescription for 
pain medication following arthroscopic surgery in April.  In 
September 2006, he reflected that he did not feel the pain 
that he used to have but that he had felt a pop in his knee 
and that his knee hurt when that happened.  

By October 2006, he reported "excruciating" lateral pain, 
which led to arthroscopic surgery on October 19, 2006.  As 
previously stated, the Veteran has already received 100 
percent disability for the period from October 19, 2006, to 
November 30, 2006.   

Therefore, even considering the functional equivalent of 
limitation of motion based on painful movement, the evidence 
does not warrant a higher rating for the period prior to 
October 19, 2006, under the rating schedule or in 
contemplation of additional factors affecting limitation of 
motion as set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

Next, the Board finds that a higher rating is not warranted 
under DC 5262 (malunion of tibia and fibula).  After a 
careful review of the file, the evidence does not support a 
higher rating for "nonunion" of tibia and fibula for the 
period prior to October 19, 2006.  

Significantly, a December 2005 X-ray was normal and an MRI 
revealed "a complete or nearly complete tear of the anterior 
cruciate ligament at its insertion onto the femur," but 
there were no findings of malunion or nonunion of the tibia 
and fibula.  A January 2006 X-ray showed no patellar 
dislocation and no acute fracture-dislocation.  A February 
2006 X-ray report noted a slightly lateralized patella but an 
otherwise normal X-ray.  This suggests that there was no 
nonunion of the tibia and fibula.  

Additionally, an X-ray in October 2006 reflected a normal 
impression and no bony abnormalities.  An October 2006 MRI 
revealed that the "meniscus and its tibial attachments are 
intact."  As no evidence of nonunion of the tibia and fibula 
was noted, a higher rating under DC 5262 is not warranted.  

Further, the Board notes that a 30 percent rating is the 
highest available or exceeds the highest rating available 
under DC 5257 (recurrent subluxation or lateral instability), 
DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of 
semilunar cartilage), and DC 5260 (limitation of flexion); 
therefore, higher ratings would not be warranted under these 
diagnostic codes regardless of the level of disability.

In sum, the evidence does not more nearly approximate a 
rating in excess of 30 percent for the period prior to 
October 19, 2006.

Period Since December 1, 2006

As previously stated, ankylosis is defined as a fixation of 
the joint.  In the August 2007 VA examination report, range 
of motion was noted as 20 to 90 degrees.  While private and 
VA clinical records reflect complaints of knee pain, no 
physical assessments were made as to range of motion.  
Nonetheless, because the evidence reflects that the Veteran 
has a certain movement of the knee joint during the period 
since December 1, 2006, a higher rating is not warranted for 
ankylosis.

Moreover, the above level of limitation of extension does not 
support a higher rating under DC 5261.  The Board has also 
considered whether a higher rating is warranted based on the 
functional equivalent of limitation of motion.  

Turning again to the August 2007 VA examination, the Veteran 
complained of on-going pain, feelings of instability, 
stiffness, fatigue, and lack of coordination.  On physical 
examination, the examiner noted weakness, lack of endurance, 
and pain but no incoordination or joint instability with 
repeating exam.  Further, an additional 10 degrees loss of 
range of motion (to 80 degrees) was reported with repetitive 
use.  

Even considering the Veteran's subjective complaints of pain 
and feelings of instability, the evidence does not warrant a 
higher rating for the period since December 1, 2006, under 
the rating schedule or in contemplation of additional factors 
affecting limitation of motion as set forth in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) because the additional 
factors result in worsening range of motion but not 
sufficient to warrant a higher rating. 

Next, the Board the evidence does not support a higher rating 
under DC 5262 for nonunion of tibia and fibula.  In August 
2007, the Veteran underwent a VA examination.  The examiner 
reviewed results from an October 2006 MRI.  Significantly, 
the October 2006 X-ray showed no bony abnormality.  Moreover, 
the private and clinical VA records reflect on-going 
treatment for right knee complaints but the records made no 
mention whatsoever of nonunion of the tibia and fibula.  

In December 2007, the Veteran reported to a private hospital 
with pain and limited range of motion which led to a right 
knee aspiration.  The private physician's impression was 
"acute exacerbation and chronic knee pain."  X-rays 
reflected "[n]o evidence of acute fracture, dislocation, or 
bone destruction."  He returned to work 5 days later.  As 
nonunion of tibia and fibula have not been shown, a higher 
rating under DC 5262 is not warranted. 

In sum, the evidence does not more nearly approximate a 
rating in excess of 30 percent for the period since December 
1, 2006.

With respect to both periods, the Board has considered the 
Veteran's statements that he had pain, giving way, 
instability, and weakness.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a right knee disability is not the type of disability that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering the Veteran's 
subjective complaints of pain, the evidence does not warrant 
a higher rating under the rating schedule or in contemplation 
of additional factors affecting limitation of motion as set 
forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the Veteran had surgery in October 2006 and was 
granted 100 percent temporary disability for the period that 
he was out of work, recovering from surgery.  Additionally, 
he had outpatient surgery in April 2006 with a 10 day 
recovery period.  Then, in December 2007, he had an emergency 
right knee aspiration and was permitted to return to work 5 
days later.  

The evidence does not suggest that the Veteran otherwise 
underwent frequent periods of hospitalization with regard to 
his service-connected right knee disability.  Furthermore, 
although he was not employed when he underwent the August 
2007 VA examination, he has not complained that his service-
connected disability has affected his ability to work, other 
than the period for which he was already granted 100 percent 
disability.  

For these reasons, there is no evidence to suggest that he 
was not adequately compensated for his disability by the 
regular rating schedule.  Accordingly, the Board finds that 
referral for assignment of an extra-schedular evaluation is 
not warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating for a 
right knee disability for the period prior to October 19, 
2006 or for the period since December 1, 2006. 

Next, the Veteran alleges that in its February 2007 decision, 
the RO misinformed him of the criteria required for a 40 
percent rating for a right knee disability and that because 
he was assigned the 30 percent rating and the RO recited the 
same set of criteria for two different percentage ratings, he 
should be granted the higher 40 percent rating without regard 
for the actual rating criteria.  The Board finds that this 
was merely an administrative error by the RO and not the 
basis grant an increased rating. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2006 does not meet the requirements of 
Vazquez-Flores; however, a corrective letter was sent in 
August 2008 that is sufficient as to content and timing.  In 
October 2008, the issue was readjudicated in a supplemental 
statement of the case (SSOC).  Therefore, no further 
development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records and associated private treatment records with the 
file.  Additionally, he was afforded VA examinations in 
October 2006 and August 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 30 percent for the period prior to 
October 19, 2006, for a right knee disability is denied.

A rating in excess of 30 percent for the period since 
December 1, 2006, for a right knee disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


